946 F.2d 1414w
ACF INDUSTRIES, INC.;  General American TransportationCorporation;  General Electric Railcar Services Corporation;Pullman Leasing Company;  Railbox Company;  RailgonCompany;  Trailer Train Company;  Union Tank Car Company,Plaintiffs-Appellants,v.DEPARTMENT OF REVENUE OF the STATE OF OREGON, Richard A.Munn, in his capacity as Director of theDepartment of Revenue of the State ofOregon, Defendant-Appellee.
No. 90-35402.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Jan. 8, 1991.Decided Oct. 9, 1991.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION